Exhibit 99.1 Asia Pacific Wire and Cable Corporation Reports First Nine Months 2013 Financial Results Total sales increased 1.2% for the period ended September 30, 2013 to $336.4 million compared with the same period in 2012 Generated $10.4 million of cash inflows from operations for the first nine months ended September 30, 2013 vs. $4.6 million cash outflows the first nine months ended September 30, 2012 $67 million in cash and cash equivalents as of September 30, 2013 TAIPEI, Taiwan, December 31, 2013 (GLOBE NEWSWIRE) Asia Pacific Wire & Cable Corporation Limited (NASDAQ: APWC) ("APWC" or the "Company"), a leading manufacturer of wire and cable products for the telecommunications and electric-power industries in the Asia-Pacific region, today announced the Company’s financial results for the nine months ended September 30, 2013. Financial Summary Q3 2013 Financial Results Q3 2012 Q3 2013 CHANGE Revenues $332.5 million $336.4 million +1.2% Gross Profit $34.4 million $34.3 million Net Income Attributable to APWC $5.7 million $3.1 million -45.6% EPS $0.42 $0.22 -47.6% * Earnings per share are based on 13.8 million shares for the nine-month period ended September 30, 2012 and 2013, respectively. Year to Date 2013 Results Revenues for the nine months ended September 30, 2013 were $336.4 million, a 1.2% increase from the corresponding period in 2012. Higher sales of distributed products and SDI were partially offset by lower sales of manufactured products. Gross profit for first nine months of 2013 was $34.3 million, essentially flat compared to $34.4 million in the year-ago period, representing gross margins of 10.2% and 10.3%, respectively. Gross margins declined slightly from the prior period as a result of reduced sales of manufactured products, which carry higher gross margins compared to distributed products. Selling, general and administrative expenses for the nine months ended September 30, 2013 decreased 2.2% to $22.4 million. Operating income was $11.2 million compared to $15.6 million in the first nine months of 2012. Excluding the $3.9 million net recovery from insurance coverage due to flooding recorded in the first nine months of 2012, operating income decreased by approximately 4% in the first nine months of 2013. Net income attributable to APWC shareholders was $3.1 million for the first nine months of 2013 compared to $5.7 million in the corresponding period in 2012. Net income per basic and diluted share was $0.22 for the period, compared to $0.42 in the first nine months of 2012. The basic and diluted weighted average shares outstanding were 13.8 million in both periods. Financial Condition As of September 30, 2013, APWC had $67.0 million in cash and cash equivalents and $10.8 million in restricted short-term bank deposits, totaling $77.8 million, compared to cash and cash equivalents and unrestricted and restricted bank deposits totaling $90.2 million as of December 31, 2012. Total current assets were $309.9 million at September 30, 2013 compared to $330.2 million at December 31, 2012. Working capital was $180.6 million at September 30, 2013. For the period ended September 30, 2013 APWC had short term bank loans and overdrafts of $43.8 million, down from $57.8 million at December 31, 2012. The Company had no long term debt outstanding at September 30, 2013. Shareholders' equity attributable to APWC was $159.9 million at September 30, 2013 compared to $161.7 million at December 31, 2012. APWC generated approximately $10.4 million of cash from operating activities during the first nine months of 2013, an improvement of $15 million compared to $4.6 million of cash used for operations in the corresponding period in 2012, mainly because of $6.1 million cash inflows from accounts and notes receivable in 2013 and $9.2 outflows in 2012. APWC borrowed less and paid back $15.6 million of bank debt which led to $17.9 million cash outflows in the first nine months of 2013, comparing to $7.8 million cash inflows in the same period of 2012. The Company had capital expenditures of $7.2 million in the first nine months of 2013 compared to $7.6 million in the first nine months of 2012. Business Updates Australia Pacific Electric Cable Pty. Ltd., one of APWC’s subsidiaries, has entered the medium and high voltage power cable market through a public tender process. Although the project size is relatively small, it still serves as a stepping stone to the vast power cable market in the South Pacific Region. Sigma Cable Company Pte. Ltd., which is an APWC subsidiary based in Singapore, has begun to expand SDI project work from medium voltage to higher voltage power cables. We expect to enter the high voltage power cables SDI projects in the coming years. The shift in product mix is expected to generate higher margin for the subsidiary and is expected to open up additional market opportunities in the country. About Asia Pacific Wire & Cable Corporation Asia Pacific Wire & Cable Corporation is principally engaged in the manufacture and distribution of telecommunications (copper and fiber optic) and power cable and enameled wire products in the Asia Pacific region, primarily in Thailand, China, Singapore and Australia. The Company manufactures and distributes its own wire and cable products and also distributes wire and cable products ("Distributed Products") manufactured by its principal shareholder, Pacific Electric Wire & Cable Company, a Taiwanese company ("PEWC"). The Company also provides project engineering services in the supply, delivery and installation ("SDI") of power cables to certain of its customers. For more information on the Company, visit http://www.apwcc.com Information on the Company's Web site or any other Web site does not constitute a portion of this release. Safe Harbor Statement This release contains certain "forward-looking statements" relating to the Company, its business, and its subsidiary companies. These forward looking statements are often identified by the use of forward-looking terminology such as "believes", "expects" or similar expressions. Such forward looking statements involve known and unknown risks and uncertainties that may cause actual results to be materially different from those described herein as anticipated, believed, estimated or expected. Investors should not place undue reliance on these forward-looking statements, which speak only as of the date of this press release. The Company's actual results could differ materially from those anticipated in these forward-looking statements as a result of a variety of factors, including those discussed in the Company's periodic reports that are filed with the Securities and Exchange Commission and available on its website (www.sec.gov). All forward-looking statements attributable to the Company or to persons acting on its behalf are expressly qualified in their entirety by these factors other than as required under the securities laws. The Company does not assume a duty to update these forward-looking statements. Contact: Company Contact: Asia Pacific Wire & Cable Corporation Limited Mr. Ivan Hsia, CFO Phone: +886-2-2712-2558 ext. 27 E-mail: ivan.hsia@apwcc.com Investor Relations Contact: MZ North America
